United States Court of Appeals
                      FOR THE EIGHTH CIRCUIT
                           ___________

                            No. 96-2499
                            ___________

Norma J. Knox,                   *
                                 *
     Plaintiff - Appellant,      *
                                 * Appeal from the United States
     v.                          * District Court for the
                                 * Western District of Missouri.
City of Garden City, Missouri, *
                                 *        [UNPUBLISHED]
     Defendant - Appellee.       *
                            ___________

                   Submitted:   January 15, 1997

                       Filed: March 5, 1997
                            ___________

Before LOKEN, BRIGHT, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________


PER CURIAM.


     Norma J. Knox proposed to subdivide twenty-four acres of land
for residential development.    Because eleven acres were inside the
city limits of Garden City, Missouri law required Knox to obtain
Garden City's approval of a subdivision plat.      See Mo. Rev. Stat.
§§ 89.440-.450.    In this § 1983 action, Knox claims that Garden
City violated her First Amendment right to petition the government
when it withheld that approval between February 1992, when Knox
first presented a preliminary plat at a meeting of the City's Board
of Aldermen, and March 1994, when the Board approved her revised
final plat.   Following a jury verdict in favor of the City, the
district court1 denied Knox's motion for new trial.   She appeals,
raising two evidentiary issues.    We affirm.




    1
     The HONORABLE DEAN WHIPPLE, United States District Judge for
the Western District of Missouri.

                                  -2-
     On appeal, Knox argues (i) that the district court erred in
allowing the City to present evidence contradicting an alleged
admission in its pleadings, and (ii) that the court violated
Missouri's "municipal parol evidence rule" by allowing testimony
regarding matters occurring at a Board of Aldermen meeting that
were not recorded in the official minutes of that meeting.          As an
aside, we have searched the record in vain for any authority
supporting Knox's assertion that the First Amendment right to
petition   the   government   includes   the   right   to   a   particular
government response; at oral argument, counsel for Knox conceded he
has no First Amendment authority supporting the theory underlying
this lawsuit.    From our perspective, this is a dispute involving
municipal law and procedure that should never have been brought in
federal court.   But in any event, the case has now been tried to a
decision on the merits.   Regarding the issues raised on appeal, we
affirm for the reasons stated in the district court's May 21, 1996,
Order denying Knox's motion for new trial.      See 8th Cir. Rule 47B.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -3-